DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1 has been amended. 
Claims 16-19 have been added.
No claims have been cancelled.
Claims 1-19 are pending.
Response to Arguments
The objection to claim 1 has been withdrawn due to applicant’s argument to the claim.
Applicant’s arguments with respect to prior art rejection of claims 1, 4, 6, 8, 9, 12, 13 and 14 are moot in view of new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye Xu et al. US 20190166141 (hereinafter Xu) in view of Supranamaya Ranjan et al. US 8762298 (hereinafter Ranjan) and further in view of Alexandru Burciu et al. US 9942214 (hereinafter Burciu).
As per claim 1, Xu teaches: A method for detecting bots, comprising;
receiving access patterns of a visitor accessing a protected web property (“Data is received that describes a particular request from a particular client device to a server system hosting a website. The data includes particular behavior data generated at the particular client device in association with the particular request” Xu: Abs.);
encoding each of the access patterns into a fixed length feature vector (input sequences are compressed to fixed length vector: Xu: para. 154 and 159);
generating an anomaly score based on the fixed length feature vector (Network Security System 110 generates score “that reflects a likelihood that the request is an automated request, as determined using the behavior model.” Xu: para. 174);
Xu does not explicitly teach: an offline-trained model; however, Ranjan discloses use of an off-line trained model for bot detection. Ranjan: col.21, lines 23-33).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the methods of Ranjan to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use network historical data to create a classification model for detection of bots.
The combination of Xu and Ranjan does not explicitly teach; however, Burciu discloses: determining the visitor to be a bot, when the generated anomaly score associated with the visitor reaches a predetermined threshold (“Based at least in part on the re-calculated automated agent score, the bot mitigation system may determine 816 whether this new automated agent score exceeds a maximum threshold value, wherein the bot mitigation service may determine, with a high degree of certainty, that an automated agent or other automated process is being used to access the site.” Burciu: col. 19, lines 21-26);
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xu and Ranjan with the teaching of Burciu to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to protect the system from unauthorized users.  
As per claim 8, this claim defines a computer readable medium that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 9, this claim defines a system that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 1.
As per claim 16, the rejection of claim 1 is incorporated herein. Xu, does not teach; however, Ranjan discloses: the offline-trained model is trained using labeled data (Ranjan: fig. 2, steps201-204).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the methods of Ranjan to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to utilize certain data in creating classification model for detection of bots.
As per claim 18, this claim defines a system that corresponds to method of claim 16 and does not define beyond limitations of claim 16. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 16.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable
over Xu in view of Ranjan in view of Burciu and further in view of Raghuveer Chanda et al. US 20200065212 (hereinafter Chanda).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Xu, Ranjan and Burciu does not teach; however, Chanda discloses: providing a feedback to construct a model setting, the model setting includes the predetermined threshold for the anomaly score (Chanda: para. 79 and 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Xu, Ranjan and Burciu with the teaching of Chanda to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to reduce the number of false positive.
As per claim 12, this claim defines a system that corresponds to method of
claim 4 and does not define beyond limitations of claim 4. Therefore, claim 12 is
rejected with the same rational as in the rejection of claim 4.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable
over Xu in view of Ranjan in view of Burciu and further in view of B. Scott Boding et al. US 20130346311 (hereinafter Boding).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination
of Xu, Ranjan and Burciu does not teach; however, Boding discloses: the access pattern of the visitor is received by collecting information gathered from any one of: an application parameter and a JavaScript parameter through a server-side Application Programming Interface (API) call (server application collecting user access pattern data for fraud detection. Boding: para. 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Xu, Ranjan and Burciu with the teaching of Boding to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to protect sever data from unauthorized access.
As per claim 14, this claim defines a system that corresponds to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 6.
Allowable Subject Matter
Claims 2, 3, 5, 7, 10, 11, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493